                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL HISEY,
                      Plaintiff,                          CIVIL ACTION

              v.

QUAL TEK USA, LLC et al.,                                 No. 18-5129
                Defendants.

                                          ORDER

       AND NOW, on this        /6~of August,       2019, upon consideration of the Amended

Complaint (Doc. No. 20), Defendants' Motion for Sanctions and Memorandum in Support thereof

(Doc. Nos. 12, 16), Plaintiff's Response thereto (Doc. No. 18), Defendants' Motion to Dismiss

and Memorandum in Support thereof (Doc. Nos. 28, 30), Plaintiffs Response thereto (Doc. No.

33), Defendants' Reply in support of the Motion to Dismiss (Doc. No. 34), and the oral argument

held on May 28, 2019, it is ORDERED that, as set forth in the Court's August/~~019

Memorandum:

           1. The Motion to Dismiss (Doc. No. 28) is GRANTED IN PART AND DENIED
              IN PART, such that Count III under the Pennsylvania Wage Payment and
              Collection Law is DISMISSED WITH PREJUDICE and Count II under § 1981
              is DISMISSED AS TO THE INDIVIDUAL DEFENDANTS ONLY AND
              WITHOUT PREJUDICE;

           2. The Motion for Sanctions (Doc. No. 12) is DENIED; and

           3. Any amendment to the Complaint shall be filed within 21 days of entry of this
              Order.
